Citation Nr: 0607267	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for neuritis, 4th to 
7th ribs, on the left, also claimed as chest and back pain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chronic bronchitis 
with history of tuberculosis infection with disease, 
inactive, currently evaluated as 10 percent disabling.  

3.  Evaluation of duodenal ulcer, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran has no more than severe incomplete paralysis 
of the long thoracic nerve on the left.

2.  The veteran had an FVC of 67 percent of predicted in 
October 2000.

3.  His only credible FEV1s have been between 77 and 79 
percent of predicted.

4.  His FEV1/FVCs have been between 117 and 128 percent of 
predicted.

5.  The veteran's duodenal ulcer has materially improved 
under the ordinary conditions of life and is asymptomatic and 
nondisabling.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for neuritis, 4th to 7th ribs, on the left, also 
claimed as chest and back pain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 
4, Diagnostic Code 8699-8619 (2005).

2.  The criteria for a 30 percent rating, but not higher, for 
chronic bronchitis with history of tuberculosis infection 
with disease, inactive, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 6731-
6600 (2005).

3.  The criteria for a reduction of the veteran's rating for 
duodenal ulcer from 10 percent to noncompensable have been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.344, 
4.1, 4.2, 4.10, 4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
Pertinent provisions are found particularly at 
38 C.F.R. §§ 4.97, 4.124a.  In order to be concise, pertinent 
provisions will be mentioned herein only to the extent 
warranted to discuss the claims.  

Neuritis, 4th to 7th ribs, on the left, also claimed as chest 
and back pain

This disability is rated by analogy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8619, for the long thoracic nerve, which 
affects raising the arm and the scapula.  Id.  The 20 percent 
rating under Diagnostic Code 8619 is the highest rating under 
Diagnostic Code 8619, as the service-connected neuritis is on 
the veteran's left or minor upper extremity.  Because 20 
percent is the highest rating under Diagnostic Code 8619, 
38 C.F.R. §§ 4.40 and 4.45 can not be used to increase the 
rating.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Recent private outpatient treatment reports are exemplary of 
spasms of the veteran's left chest wall which come and go, 
and his chief complaints, including as reflected by the 
October 2005 VA examination, are of left chest wall pain.  
Strength was 5/5 in the upper extremities as recently as 
August 2005.  The October 2005 findings of pain and abnormal 
sensation in the intercostal area are typical of those shown 
throughout the course of the claim.  The Board has reviewed 
the rating schedule and therefore finds that no other 
Diagnostic Code would be appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).

Chronic bronchitis with history of tuberculosis infection 
with disease, inactive

The evidence including the October 2005 diagnosis of history 
of inactive pulmonary tuberculosis and the October 2005 chest 
X-ray revealing no evidence for an active pulmonary disease 
shows that the veteran's tuberculosis is not active, so it is 
not ratable at 100 percent under 38 C.F.R. § 4.97, Diagnostic 
Code 6730, which is for active tuberculosis.  

Inactive pulmonary tuberculosis has several rating options.  
38 C.F.R. § 4.97, Diagnostic Code 6731.  Post-bronchodilator 
pulmonary function test results are supposed to be 
considered.  See 61 Fed. Reg. 46728 (Sept. 5, 1996) and 
38 C.F.R. § 4.97.  One basis for a 30 percent rating under 
38 C.F.R. § 4.97 is an FVC of 65 to 74 percent of predicted, 
under the formula for interstitial lung disease.  Higher 
ratings are warranted under this formula when the FVC is less 
than that.  FVC was 67 percent of predicted in October 2000.  
FVC was 85 percent of predicted in June 2005.  It was 40 
percent of predicted in September 2005.  However, it had been 
64 percent of predicted pre-drug at that time, and the 
veteran's effort was questioned.  The Board will accept the 
FVC of 67 percent of predicted in October 2000 as evidence of 
30 percent disability according to the formula for 
interstitial lung disease.  However, no credible evidence 
demonstrates that the veteran's FVC is 64 percent or less, so 
a rating higher than 30 percent is not warranted based on 
FVC.  


The veteran's FEV1 was 79 percent of predicted on VA 
examination in October 2000, and his FEV1/FVC was 117 to 119 
percent of predicted.  Pulmonary function testing in June 
2005 revealed an FEV1 of 77 percent of predicted.  Pulmonary 
function testing in September 2005 revealed an FEV1 of 78 
percent of predicted pre-drug and of 52 percent of predicted 
post-drug, and an FEV1/FVC of 128 percent of predicted.  
These results do not warrant a higher rating under any of the 
various rating options in 38 C.F.R. § 4.97, including 
Diagnostic Code 6600 and the formulas for rating interstitial 
and restrictive lung disease.  They require FEV1's or 
FEV1/FVC's which are lower than those credibly shown.  The 
Board does not accept the post-drug FEV1 result from 
September 2005 as the veteran's effort was questioned and his 
pre-drug FEV1 would not warrant a higher rating.  The reason 
why post-drug results are to be used is that improvement is 
expected through the use of drugs.  61 Fed. Reg. 46728.  

No DLCO (SB) is reported for October 2000 or June 2005, and 
DLCO was not able to be performed despite multiple attempts 
in September 2005 because the veteran had a strong gag 
reflex.  Since a DLCO (SB) is not obtainable, there is no 
basis to increase the veteran's rating in light of DLCO (SB) 
criteria.

Duodenal ulcer

In February 2001, the RO reduced the 10 percent rating which 
had been in effect for more than 5 years for duodenal ulcer 
to noncompensable, and the veteran appealed that decision.  
Simultaneously, the RO increased the rating for the neuritis 
disability from 10 to 20 percent, and thus correctly 
concluded that 38 C.F.R. § 3.105(e) (2005) reduction proposal 
notice requirements did not apply.

Prior to reducing a rating which has been in effect for 5 
years or more, VA must consider 38 C.F.R. §§ 3.344, 4.1, 4.2, 
4.10 (2005), which impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  VA must ascertain, based upon review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

The evidence in this case shows that in consideration of 
those provisions, and 38 C.F.R. § 4.114, the veteran's 
duodenal ulcer disability rating should be reduced to 
noncompensable.  A compensable rating for duodenal ulcer 
requires a duodenal ulcer which is mild, with recurring 
symptoms once or twice yearly, see 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  If this is not shown, a noncompensable 
rating is assigned.  38 C.F.R. § 4.31 (2005).

At the last prior examination in 1988, the veteran was noted 
to have been hospitalized 4 times between 1972 and 1988 for 
recurrences of ulcer disease.  He also, on physical 
examination, had marked tenderness in the epigastric area, 
and endoscopy in October 1988 verified that he had an active 
duodenal ulcer.  

Since the veteran reopened his claim, there have been no 
hospitalizations.  He claims, in essence, that the disability 
is more disabling than 10 percent and that it has been 
treated.  However, he is not competent to dissociate 
abdominal symptoms or to diagnose duodenal ulcer, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), and the 
evidence shows instead the presence of a hiatal hernia and 
gastroduodenitis.  The hiatal hernia can not be compensated, 
as it is not service-connected, and the evidence shows that 
there is no compensable duodenal ulcer disability currently.  
38 C.F.R. § 4.14 (2005).  Esophagogastroduodenoscopy in June 
2001 was as full and complete as the endoscopy in October 
1988 and it revealed duodenitis but no duodenal ulcer.  Thus, 
the conclusion that the veteran no longer has a duodenal 
ulcer and that his condition has improved to the point of 
noncompensability is very sustainable.  This conclusion is 
also very persuasively demonstrated by the rest of the 
evidence.  The marked epigastric tenderness that was present 
on VA examination in 1988 was not present on VA examination 
in September 2000, VA evaluation in August 2001, or private 
examination in August 2005.  The whole abdomen was nontender 
on each of these occasions.  The veteran specifically 
reported a history of intermittent duodenal ulcer at the time 
of the August 2005 examination, but that examiner's diagnosis 
after examination was a "history of duodenal ulcer" only.  

Another very persuasive piece of evidence that convinces the 
Board of sustained improvement in duodenal ulcer disease to 
the noncompensable level is the October 2005 VA examination, 
specifically for duodenal ulcer.  The examiner considered the 
veteran's symptoms, examined him, noted that he denied mid or 
right sided abdominal pain, indicated that there were no 
signs of anemia, examined his abdomen and found it to be 
benign except for with respect to the symptoms of the 
neuritis disability discussed above.  The examiner reiterated 
that there was no pain in the right upper quadrant or midline 
on palpation and rendered a diagnosis of "no evidence of 
peptic ulcer at this time".  There had been similar benign 
clinical findings concerning the veteran's abdomen in 
September 2005.  The October 2005 examination after it and 
the rest of the evidence shows that the veteran does not have 
a compensable duodenal ulcer.

The evidence clearly shows that the veteran does not have a 
duodenal ulcer currently.  The fact that the evidence shows 
that the veteran has not had one both immediately before and 
during the duration of this long claim and appeal shows that 
the improvement has been maintained under the ordinary 
conditions of life.  

The veteran's history of duodenal ulcer has been reported in 
recent medical records, but his history, standing alone, is 
not competent evidence of current duodenal ulcer, and it does 
stand alone.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The veteran's descriptions of his stools are not 
competent evidence of duodenal ulcer and are outweighed by 
the medical evidence to the contrary.  Similarly, any weight 
loss (see Diagnostic Code 7305 and 38 C.F.R. § 4.112 (2005), 
mentioned by the representative in February 2006, would not 
provide a basis for a compensable rating, as the veteran does 
not have an active duodenal ulcer.  

Extraschedular consideration

The veteran has stated that he is not working.  Section 
3.321(b)(1) indicates that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that there has not been marked interference 
with work and that there have been no recent hospitalizations 
due to the disabilities at issue.  The March 2005 letter from 
the veteran's former employer says he had been a mortgage 
banker with them from December 2001 to June 2003 and that he 
chose to leave the company on his own terms.  The veteran 
further indicated in March 2005 testimony that he had been 
making $80,000 to $100,000 a year as an auditor and loan 
officer for that company, and that after leaving that 
company, he went to other ones but that he could no longer 
work.  The veteran has impairment from his neuritis and 
bronchitis/tuberculosis disabilities, but not from his 
duodenal ulcer, and the symptoms which he does have would not 
markedly interfere with his prior occupation and do not 
present an unusual disability picture.  He testified in March 
2005 that his prior employer had made accommodations for him, 
militating against a finding of marked interference with 
employment or an unusual disability picture.  He also stated 
that he could not sit for a long period of time, could not 
walk a long distance, and would hurt after walking up 2 
flights of stairs.  However, there is no indication why these 
symptoms would markedly interfere with his prior employment 
or present an unusual disability picture.  The Social 
Security Administration, moreover, concluded in December 
2005, in light of the disabilities at issue in combination 
with others, that he could still perform his past work as a 
mortgage banker, based on his description of that past work.  
The Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In letters after the 
initial adjudications, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in the 
June 2004 and December 2005 supplemental statements of the 
case.

The veteran did not receive a notice prior to an initial 
adjudication.  However, the lack of a pre-decision notice is 
not prejudicial.  Notice was provided prior to transfer and 
certification of the case to the Board.  The Court 
acknowledged in Pelegrini at 120 that where the section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided prior to transfer 
and certification of the case to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and records from the Social Security Administration, 
as well as VA examination reports.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to an increased rating for neuritis, 4th to 7th 
ribs, on the left, also claimed as chest and back pain, is 
denied.  

Entitlement to a 30 percent rating, but not higher, for 
chronic bronchitis with history of tuberculosis infection 
with disease, inactive, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a compensable disability rating for duodenal 
ulcer is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


